—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered April 7, 2000, which, inter alia, denied defendant’s cross motion for summary judgment, unanimously affirmed, with costs.
Summary judgment was properly denied since the evidence submitted on the motion raises an issue of fact as to whether the deteriorated condition of the floors and surfaces of the subject premises is attributable to improper construction of the premises and consequently necessitates repairs properly deemed structural, or to plaintiff tenant’s failure to maintain the premises, in which case the required repairs would be of a non-structural sort. Although defendant landlord, relying on various provisions of the parties’ lease, contends that plaintiff bears responsibility for repairing the premises regardless of whether the needed repairs are structural or non-structural, the lease provisions cited by defendant do not clearly allocate the parties’ respective repair obligations in the manner urged and extrinsic evidence is necessary to resolve this issue (see, Burger King Corp. v 111 Cedar St. Co., 188 AD2d 379). Concur — Nardelli, J. P., Williams, Ellerin, Lerner and Rubin, JJ.